DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final action on the merits. Claims 1-5,7-12 and 14-20 are currently pending and are addressed below. 

Response to Amendment 
	The amendment filed on October 14th, 2022 has been considered and entered. Accordingly claims 1-3, 8-10, and 16 have been amended and claims 6 and 13 have been cancelled. 

Response to Arguments 
	The previous rejections of claims 1-5,7-12 and 14-20 under 35 USC 101 have been overcome due to the applicant’s amendments.
	The applicant’s arguments with respect to claims 1-5,7-12 and 14-20 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712 A1) (“Tateishi”) in view of Haro (US 20150156744 A1) (“Haro”).

With respect to claim 1, Tateishi teaches A vehicle positioning method, comprising: 
obtaining perceptual information of a lane where a vehicle is located (Determining features surrounding a vehicle: See at least Tateishi Paragraph 30 and 36)
obtaining 5high-precision information of the lane from a preset high-precision map (Determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 31 and 36), 
wherein the perceptual information and the high-precision information both comprise lane line information (Lane information is used in vehicle control: See at least Tateishi Paragraph 30, 31, and 36), and 
both comprise at least one of curb information and guardrail information (Features surrounding vehicle that is detected: See at least Tateishi Paragraph 30, 31, 36); 
determining matching information of the perceptual information and the high-precision information (Map Matching process using information surrounding vehicle as it travels: See at least Tateishi Paragraph 7, 34, 35); 
10generating position information of the vehicle according to the matching information (Map matching process used to determine vehicle position: See at least Tateishi Paragraph 7, 34, and 35)
controlling travelling of the vehicle according to the position information (See at least Tateishi Paragraph 23 “The position identifying apparatus is configured as a part of a vehicle control unit that controls the vehicle. The vehicle control unit controls traveling of the own vehicle by using a position of the own vehicle calculated by the position identifying apparatus.”)
determining a matching degree between the lane line information in the perceptual information and the lane line information in the high-precision information (Map Matching is used for determining lane line information: See at least Tateishi Paragraph 7, 34, 35), and pose position 15information of the vehicle corresponding to the matching degree (Vehicle position using GPS and map matching: See at least Tateishi Paragraph 45); 
adjusting the matching degree Correction process of vehicle position: See at least Tateishi Paragraphs 34-44); 
Tateishi, however fails to explicitly disclose determining offset information of the vehicle according to the pose position information, wherein the offset information is information of an offset between pose position information of the vehicle in the perceptual information and pose position information of the vehicle in the high-precision information.
Haro teaches determining offset information according to the pose position information, wherein the offset information is information of an offset between pose position information in the perceptual information and pose position information in the high-precision information (See at least Haro FIG. 4 | Paragraph 53 “Further, the UEs 101 may include various sensors for collecting data associated with a user, a user's environment, and/or with a UE 101, for example, the sensors may determine and/or capture audio, video, images, atmospheric conditions, device location, user mood, ambient lighting, user physiological information, device movement speed and direction, and the like” | Paragraph 79 “In step 407, the location verification platform 121 may determine a correction-offset to the current geo-location based, at least in part, on an accuracy threshold. In one embodiment, an accuracy threshold may indicate a geographical area in relation to a current location of a user device, wherein a correction-offset to the current location of the user device should be determined. For example, a user profile at a user device or at a service provider may indicate that a correction-offset should be determined/calculated if the location information of the user device indicates an error of more than 200 meters. In various embodiments, the accuracy threshold may be determined based on geographical area of the user device, activity of the user, time of day, resources status at the user device, confidence level of location contextual location information available in one or more databases, or the like”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi so that the vehicle perceptual information and high-precision information includes determining offset information according to the pose position information, wherein the offset information is information of an offset between pose position information in the perceptual information and pose position information in the high-precision information, as taught by Haro as disclosed above, and to use the teaching of Haro to adjust the matching degree, in order to ensure accurate localization of a vehicle (See at least Haro Paragraph 2 “Therefore, there is a need for an approach to efficiently and accurately process communication information from a user device for determining a possible correction-offset to location information of the user device”).
With respect to claim 2, and similarly claims 9 and 16, Tateishi in view of Haro teach 
adjusting the matching degree again according to at least one of the curb information and the guardrail information in the perceptual information and the high-precision information (Correction process of vehicle position based on curb and guardrail detection: See at least Tateishi Paragraphs 34-44); 
and the generating the position information of the vehicle according to the matching information comprises: determining the position information from the pose position 20information of the vehicle according to the adjusted matching degree (Using corrected information for vehicle position determination: See at least Tateishi Paragraphs 45-52).

With respect to claim 8, Tateishi teaches A vehicle positioning apparatus, comprising: 
at least one processor (Computer is used: See at least Tateishi Paragraph 29); 
and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the 10instructions are executed by the at least one processor, wherein the at least one processor is configured to (Memory is used: See at least Tateishi Paragraph 29): 
obtain perceptual information of a lane where a vehicle is located (Determining features surrounding a vehicle: See at least Tateishi Paragraph 30 and 36)
obtain 5high-precision information of the lane from a preset high-precision map (Determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 31 and 36), 
wherein the perceptual information and the high-precision information both comprise lane line information (Lane information is used in vehicle control: See at least Tateishi Paragraph 30, 31, and 36), and 
both comprise at least one of curb information and guardrail information (Features surrounding vehicle that is detected: See at least Tateishi Paragraph 30, 31, 36); 
determine matching information of the perceptual information and the high-precision information (Map Matching process using information surrounding vehicle as it travels: See at least Tateishi Paragraph 7, 34, 35); 
generate position information of the vehicle according to the matching information (Map matching process used to determine vehicle position: See at least Tateishi Paragraph 7, 34, and 35).
controlling travelling of the vehicle according to the position information (See at least Tateishi Paragraph 23 “The position identifying apparatus is configured as a part of a vehicle control unit that controls the vehicle. The vehicle control unit controls traveling of the own vehicle by using a position of the own vehicle calculated by the position identifying apparatus.”)
determining a matching degree between the lane line information in the perceptual information and the lane line information in the high-precision information (Map Matching is used for determining lane line information: See at least Tateishi Paragraph 7, 34, 35), and pose position 15information of the vehicle corresponding to the matching degree (Vehicle position using GPS and map matching: See at least Tateishi Paragraph 45); 
adjusting the matching degree Correction process of vehicle position: See at least Tateishi Paragraphs 34-44); 
Tateishi, however fails to explicitly disclose determining offset information of the vehicle according to the pose position information, wherein the offset information is information of an offset between pose position information of the vehicle in the perceptual information and pose position information of the vehicle in the high-precision information.
Haro teaches determining offset information according to the pose position information, wherein the offset information is information of an offset between pose position information in the perceptual information and pose position information in the high-precision information (See at least Haro FIG. 4 | Paragraph 53 “Further, the UEs 101 may include various sensors for collecting data associated with a user, a user's environment, and/or with a UE 101, for example, the sensors may determine and/or capture audio, video, images, atmospheric conditions, device location, user mood, ambient lighting, user physiological information, device movement speed and direction, and the like” | Paragraph 79 “In step 407, the location verification platform 121 may determine a correction-offset to the current geo-location based, at least in part, on an accuracy threshold. In one embodiment, an accuracy threshold may indicate a geographical area in relation to a current location of a user device, wherein a correction-offset to the current location of the user device should be determined. For example, a user profile at a user device or at a service provider may indicate that a correction-offset should be determined/calculated if the location information of the user device indicates an error of more than 200 meters. In various embodiments, the accuracy threshold may be determined based on geographical area of the user device, activity of the user, time of day, resources status at the user device, confidence level of location contextual location information available in one or more databases, or the like”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi so that the vehicle perceptual information and high-precision information includes determining offset information according to the pose position information, wherein the offset information is information of an offset between pose position information in the perceptual information and pose position information in the high-precision information, as taught by Haro as disclosed above, and to use the teaching of Haro to adjust the matching degree, in order to ensure accurate localization of a vehicle (See at least Haro Paragraph 2 “Therefore, there is a need for an approach to efficiently and accurately process communication information from a user device for determining a possible correction-offset to location information of the user device”).

With respect to claim 15, Tateishi in view of Haro teaches a vehicle comprising the vehicle positioning apparatus according to claim 8 (See at least Tateishi FIG. 1)

Claims 3, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Haro (US 20150156744 A1) (“Haro”) further in view of Harada (US 20150233720 A1) (“Harada”).

With respect to claims 3, and similarly claims 10 and 17, Tateishi in view of Haro teaches the use of perceptual and high-precision information (Determining features surrounding a vehicle and determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 30, 31, 36).
Tateishi in view of Haro, however, fails to explicitly disclose determining a width between lane lines according to lane line information and determining the matching degree according to the width between lane lines.
Harada, however, teaches determining a width between lane lines according to lane line information (Defining lane boundaries: See at least Harada Paragraph 22 and FIG. 3) and determining the matching degree according to the width between lane lines (Determining matching degrees based on lines in between lanes: See at least Harada Paragraph 34).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi in view of Haro so that the perceptual and high-precision information can be used to determine a width between lane lines according to lane line information and determine the matching degree according to the width between lane lines, as taught by Harada as disclosed above, in order to ensure that the vehicle can travel safely in the matched lanes (Harada Paragraph 13 “Geographic feature-based localization of an autonomous vehicle is described here”).

With respect to claim 20, Tateishi in view of Haro fails to explicitly disclose a non-transitory computer-readable storage medium, having computer instructions stored thereon, wherein the computer instructions are used to cause a computer to execute the 30method according to claim 1.
Harada, however, teaches a non-transitory computer-readable storage medium, having computer instructions stored thereon, wherein the computer instructions are used to cause a computer to execute the 30method according to claim 1 (Non-transitory memory: See at least Harada Paragraph 30).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi in view of Haro to include a non-transitory computer-readable storage medium, as taught by Harada as disclosed above, in order to ensure safe storage of the vehicle positioning method (Harada Paragraph 2 “A system, device, and methods for geographic feature-based localization of autonomous vehicles are disclosed”).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Haro (US 20150156744 A1) (“Haro”) in view of Harada (US 20150233720 A1) (“Harada”) further in view of Pink (US 20170167883 A1) (“Pink”).

With respect to claims 4, and similarly claims 11 and 18, Tateishi in view of Haro in view of Harada teaches the use of perceptual and high-precision information (Determining features surrounding a vehicle and determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 30, 31, 36). 
Tateishi in view of Haro in view of Harada, however fails to explicitly disclose determining a type of each lane line according to the width between the lane lines, selecting a lane line meeting a preset standard lane line type from the lane lines, and determining the matching degree according to the selected lane lines.
Pink, however, teaches determining a type of each lane line according to the width between the lane lines (Determining lane markings: See at least pink Paragraphs 35-39), 
selecting a lane line meeting a preset standard lane line type from the lane lines (Using only defined reference lane markings: See at least Pink Paragraphs 38-39), 
and determining the matching degree according to the selected lane lines (Matching vehicle position based on lane line markings: See at least Pink Paragraph 64).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi in view of Haro in view of Harada so that the perceptual and high-precision information can be used for determining a type of each lane line according to the width between the lane lines, selecting a lane line meeting a preset standard lane line type from the lane lines, and determining the matching degree according to the selected lane lines, as taught by Pink as disclosed above, in order to ensure accurate matching of vehicles on various roads (Pink Paragraph 3 “An object of the present invention is to provide an improved method for determining the position of a vehicle which overcomes the familiar disadvantages and makes it possible to determine the position of the vehicle even when a satellite signal of a GPS system is available only to a limited extent or not at all.”).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Haro (US 20150156744 A1) (“Haro”) in view of Harada (US 20150233720 A1) (“Harada”) further in view of Fang (CN 110516652 A) (“Fang”) (Translation Attached).

With respect to claims 5, and similarly claims 12 and 19, Tateishi in view of Haro in view of Harada teach the use of perceptual information (Determining features surrounding a vehicle and determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 30, 31, 36). 
Tateishi in view of Haro in view of Harada, however, fail to explicitly disclose determining a curve equation of each lane line according to 20the lane line information; calculating a width between any two adjacent lane lines according to the curve equation of each lane line.
Fang, however, teaches determining a curve equation of each lane line according to 20the lane line information (Determining curve equation for lane lines: See at least Fang FIG. 8 Paragraph 100, Paragraph 152, Paragraph 155); 
calculating a width between any two adjacent lane lines according to the curve equation of each lane line (Determining lane width using curve equation See at least Fang Paragraph 134 and 164).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi in view of Haro in view of Harada so that the perceptual information can be used for determining a curve equation of each lane line according to 20the lane line information and calculating a width between any two adjacent lane lines according to the curve equation of each lane line, as taught by Fang as disclosed above, in order to ensure accurate information of the width between lane lines that a vehicle will travel on (Fang Paragraph 2 “The present application relates to the field of data processing, and in particular, to the field of lane detection”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Haro (US 20150156744 A1) (“Haro”) further in view of Fang (CN 110516652 A) (“Fang”) (Translation Attached”).

With respect to claims 7, and similarly claim 14, Tateishi in view of Haro teaches the use of perceptual and high-precision information (Determining features surrounding a vehicle and determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 30, 31, 36). 
Tateishi in view of Haro, however, fails to explicitly disclose obtaining sampling point information from a lane line, calculating residual information between the sampling point information, and adjusting the matching degree according to the residual information.
Fang, however, teaches obtaining sampling point information from a lane line (Obtaining Sampling points: See at least Fang Paragraph 34), 
calculating residual information between the sampling point information (Calculating residual information: See at least Fang Paragraph 35), 
and adjusting the matching degree according to the residual information (Adjusting matching based on residual information: See at least Fang Paragraphs 36-38).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi in view of Haro so that the perceptual and high-precision information can be used for obtaining sampling point information from a lane line, calculating residual information between the sampling point information, and adjusting the matching degree according to the residual information, as taught by Fang as disclosed above, in order to in order to ensure accurate matching of the vehicle in regards to its surroundings (Fang Paragraph 2 “The present application relates to the field of data processing, and in particular, to the field of lane detection”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667